[Cite as Dayton Bar Assn. v. Siehl, 135 Ohio St.3d 261, 2013-Ohio-735.]




                        DAYTON BAR ASSOCIATION v. SIEHL.
    [Cite as Dayton Bar Assn. v. Siehl, 135 Ohio St.3d 261, 2013-Ohio-735.]
Attorneys—Misconduct—Violation of the Rules of Professional Conduct—Failure
         to respond to request for information from a disciplinary authority during
         an investigation—Indefinite suspension.
       (No. 2012-1691—Submitted January 9, 2013—Decided March 6, 2013.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 11-108.
                                  __________________
         Per Curiam.
         {¶ 1} Respondent, Andrew Fraser Siehl of Eaton, Ohio, Attorney
Registration No. 0065173, was admitted to the practice of law in Ohio in 1995.
On November 3, 2009, we issued an order suspending Siehl for his failure to
register for the 2009-2011 biennium. In re Attorney Registration Suspension of
Siehl, 123 Ohio St.3d 1475, 2009-Ohio-5786, 915 N.E.2d 1256. The Office of
Attorney Services reinstated him to the practice of law on November 6, 2009.
Just 12 days later, we indefinitely suspended Siehl from the practice of law in
Ohio for deserting an incarcerated client who was seeking postconviction relief
and then failing to respond during the resulting disciplinary investigation.
Disciplinary Counsel v. Siehl, 123 Ohio St.3d 480, 2009-Ohio-5936, 918 N.E.2d
143.
         {¶ 2} After relator, Dayton Bar Association, alleged that Siehl had failed
to respond to a disciplinary investigation arising from a client’s February 2010
grievance against him, a panel of the Board of Commissioners on Grievances and
Discipline found that probable cause existed for the filing of a formal complaint
against him.     Accordingly, on December 5, 2011, relator filed a complaint.
                            SUPREME COURT OF OHIO




Certified-mail service was attempted but returned unclaimed. The board then
served the complaint on the clerk of the Supreme Court on January 9, 2012,
pursuant to Gov.Bar R. V(11)(B).
        {¶ 3} Siehl did not answer the complaint, and on July 9, 2012, relator
moved for default. In support of its motion, relator submitted the affidavit of its
investigator, Cheryl A. Bennett. Bennett avers that she attempted to contact Siehl
at three separate addresses, including two former addresses and one current
address—135 Camden Road, Eaton, Ohio 45320. The mail sent to the former
addresses was returned, but the mail sent to the current address was not. Knowing
that Siehl was a member of the Eaton City Council, relator left messages with that
entity but received no response. Siehl did not respond to a request for him to
appear before relator’s certified grievance committee to explain his failure to
cooperate.
        {¶ 4} A master commissioner appointed by the board found that Siehl
failed to respond to relator’s attempts to communicate with him, thereby violating
Prof.Cond.R. 8.1(b) (prohibiting a lawyer from knowingly failing to respond to a
demand for information by a disciplinary authority during an investigation).
Citing Siehl’s prior disciplinary record and lack of cooperation in the present
disciplinary investigation, see BCGD Proc.Reg. 10(B)(1)(a) and (e), and the
absence of any mitigating factors, the master commissioner adopted relator’s
recommendation that Siehl be permanently disbarred from the practice of law in
Ohio.
        {¶ 5} The board adopted the master commissioner’s findings of fact and
misconduct but recommends that we impose a second indefinite suspension to run
consecutively to the suspension we imposed in 2009.
        {¶ 6} We adopt the board’s recommendation and hereby indefinitely
suspend Andrew Fraser Siehl from the practice of law in Ohio. This suspension
shall commence on the date of this opinion and order. Costs are taxed to Siehl.




                                        2
                                  January Term, 2013




                                                           Judgment accordingly.
          PFEIFER, O’DONNELL, LANZINGER, KENNEDY, FRENCH, and O’NEILL, JJ.,
concur.
          O’CONNOR, C.J., dissents and would disbar respondent.
                                __________________
          James M. Thorson Jr., for relator.
                              ______________________




                                           3